DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 06/07/2022.
Reasons for Allowance
3.	Claims 1 and 3-8 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an electronic controller for controlling an operation of a vehicle, which is possible to generate a plurality of timer values synchronized with high accuracy by the synchronization signal. Further, since it is not necessary to provide a circuit for improving synchronization accuracy for each timer, it is possible to simplify a circuit configuration. Independent claim 1 identifies the distinct limitations “the second output circuit includes: a first comparator configured to output a first match signal when the first concatenated value matches the second threshold, a storage circuit configured to store, as the second output signal, the first match signal, and  a reset signal generator configured to output a reset signal for resetting the second output signal stored in the storage circuit at a time later than a time when the first comparator outputs the first match signal, and the storage circuit is configured to output, as the second output signal, the first match signal when the first comparator outputs the first match signal”. Independent claim 7 identifies the distinct limitations “a third timer configured to count up a third timer value; and a third output circuit configured to compare a second concatenated value acquired by concatenating a bit string of the third timer value to the most significant side of a bit string of the first concatenated value with a third threshold, wherein the third output circuit outputs a third output signal when the second concatenated value matches the third threshold”.
	The closest prior arts Greb et al. (US 2012/0166880 A1), Ying et al. (US 2008/0112438 A1) and Chuang et al. (US 2014/0211905 A1) all discussed in the Office action dated 4/28/2022, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693